      Case 1:20-cv-09022-JMF Document 6 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BRIAN FISCHLER, Individually and on
behalf of all other persons similarly
situated,
                                               ECF CASE
               Plaintiff,

       v.                                      No.: 1:20-cv-09022-JMF

NATUROPATHICA HOLISTIC
HEALTH, INC.,

               Defendant.


            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       With Defendant having not filed an Answer or a Summary Judgment Motion,

Plaintiff hereby voluntarily dismisses this action without prejudice and without costs

and/or fees under Fed. R. Civ. P. 41(a)(1)(A)(i).         Because no motion for class

certification has been filed, and no class has been certified, this matter may be dismissed

voluntarily without class notice or court approval.



Dated: November 20, 2020
       New York, New York



                                          s/Christopher H. Lowe
                                          Christopher H. Lowe
                                          LIPSKY LOWE LLP
                                          420 Lexington Ave., Suite 1830
                                          New York, New York 10170
                                          chris@lipskylowe.com
                                          Tel: 212.392.4772
                                          Attorneys for Plaintiff
